Citation Nr: 0529939	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for service-connected coronary artery disease (CAD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial disability evaluation 
for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 

3.  Entitlement to an increased disability evaluation for 
service-connected hypertension, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1970.  He served a portion of his duty in the Republic of 
Vietnam, and is the recipient of the Combat Action Ribbon, 
among other service awards.   

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and CAD and assigned initial 30 percent 
disability ratings for each, effective April 30, 2001, the 
date of receipt of the original service connection claim; and 
denied an increased disability rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.  A 
subsequent RO rating decision, issued in April 2003, reflects 
a denial of a rating higher than 30 percent for PTSD.  

In June 2003, the Board remanded the matter for further 
evidentiary development and for compliance with certain 
procedural and due process requirements.  The Board's remand 
directives have been completed, and the three issues listed 
on the preceding page are now properly before the Board for 
further appellate review.

In February 2003 and in July 2005, the veteran testified at 
two Board videoconference hearings before Acting Veterans Law 
Judges George Guido and Michelle L. Nelsen, respectively, 
both sitting in Washington, D.C.  In January 2004, the 
veteran testified at an RO hearing before a Decision Review 
Officer.  Transcripts of the three hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record below, the Board finds that 
further evidentiary development is needed before a decision 
on the merits can be rendered on the claim.  Such development 
is intended to ensure that the veteran's due process rights, 
including those arising from the Veterans Claims Assistance 
Act of 2000 (VCAA), as amended, are met and that VA has 
before it adequate evidentiary bases upon which to decide the 
claim.  The specific bases for remand are set forth below.      

First, with respect to PTSD, the appeal arises from the 
rating decision that granted service connection therefor, and 
assigned an initial disability rating of 30 percent.  In 
cases where, as here, the veteran appeals the initial 
disability percentage assigned coincident to the grant of 
service connection, adjudication on appeal could result in 
the assignment of different, "staged" rating percentages as 
evidence warrants from the date of the filing of the original 
service connection claim, which, here, was in April 2001.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Two VA 
compensation and pension (C&P) psychiatric disorders 
examination reports, dated in September 2001 and March 2004, 
are of record.  At the July 2005 Board hearing, the veteran 
testified that PTSD symptoms have worsened.  See p. 11, 
hearing transcript.  As evaluation of this claim could 
involve "staged" PTSD ratings for different periods of time 
from April 2001 forward, the Board finds that further C&P 
examination is warranted to determine the current extent of 
PTSD.  This examination should be performed after any 
current, missing PTSD counseling and treatment records - 
namely those from the New Orleans, Louisiana, VA medical 
facility - are obtained and associated with the claims 
folder.      

With respect to the claim of entitlement to higher ratings 
for hypertension and CAD, the Board initially notes that 
these two disabilities apparently are inextricably linked as 
they both involve the same body system (cardiovascular).  As 
such, a basis for remand for further development as to one 
might also warrant deferment of a merits decision on the 
other to ensure that VA has before it as complete an 
evidentiary record as is reasonably possible before deciding 
either issue.  

More specifically as to hypertension and CAD, the record 
reflects numerous treatment records from Dr. Patel 
(Cardiovascular Institute of the South) dated through March 
2004.  At the July 2005 Board hearing, the veteran reported 
that Dr. Patel last treated him in July 2005.  See pp. 13, 
17-18 of hearing transcript.  On remand, all missing, and 
more recent, treatment and testing records from the 
Cardiovascular Institute of the South and Dr. Patel should be 
obtained and associated with the claims folder.  The veteran 
also reported that "Dr. Langston" (spelled phonetically in 
the July 2005 Board hearing transcript, p. 15), a family 
physician, treated him for hypertension.  See p. 15, July 
2005 Board hearing transcript.  Also, during the February 
2003 Board hearing (see p. 19, transcript), the veteran 
reported that Dr. Weiss treated him for hypertension.  These 
doctors' records do not appear to be in the claims folder and 
should be obtained on remand.  

Furthermore, it is acknowledged that Dr. Patel's records 
refer to Dr. Roland Waguespack as the veteran's family 
physician.  The veteran himself wrote during the appeal 
period that Dr. Waguespack, whose office is located in 
Vacherie, Louisiana, treated him for cardiovascular problems.  
On remand, Dr. Waguespack's records should be obtained and 
associated with the claims folder.

It is noted that the Board held the record open for 60 days 
following the hearing to permit the veteran and his 
accredited service representative to submit additional 
private medical records, particularly those of Dr. Patel.  
See p. 16, hearing transcript.  The post-hearing record does 
not reflect submission of such records.  Nonetheless, given 
their potential material value in this claim, the Board finds 
that the most appropriate disposition of the hypertension and 
CAD claims is to remand the matter to obtain such records, 
after which time another, more contemporaneous VA C&P medical 
examination should be performed.  (The record reflects that 
the last C&P "hypertension" medical examination was 
performed in February 2004; the last C&P "heart" 
examination, in August 2003.)  Moreover, it is noted that, 
even if the veteran had submitted such records, a remand 
would have been required as he explicitly stated on the 
record (see pp. 17, 20 of July 2005 hearing transcript) that 
he does not wish to waive his right to initial RO review of 
new medical records not yet in the claims folder.   

Based upon the foregoing, the most appropriate disposition of 
this claim is deferment of a decision on the merits pending 
further evidentiary development.  This matter is REMANDED for 
the following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to higher evaluations for 
PTSD, CAD, and hypertension he has in his 
possession.  He should also be asked to 
provide the names, addresses, and 
approximate dates of treatment or care 
received from any doctor concerning any 
of the three disabilities, to the extent 
that he is able, if he desires VA 
assistance in obtaining them.  Then 
provide the veteran claim development 
assistance as warranted consistent with 
VCAA.  Associate any such records with 
the claims folder.  

2.  Obtain any additional or missing 
treatment records of Drs. Patel, 
Waguespack, Weiss, and Langston.  
Associate these records with the claims 
folder.

3.  As the record reflects that the 
veteran has been treated at the New 
Orleans, Louisiana, VA medical facility 
during the time period pertinent to this 
appeal, ensure that that any missing 
treatment records from this facility not 
currently in the claims file are obtained 
and associated with the file.    

4.  After completing all of the above, 
and obtaining as many pertinent missing 
records as possible consistent with this 
remand order, schedule the veteran for VA 
C&P examinations by qualified medical 
professionals to render opinion reports 
addressing the following:  

CAD/Hypertension

The examiner should determine the extent 
of the veteran's CAD and hypertension 
consistent with specific rating criteria 
in 38 C.F.R. § 4.104, Diagnostic Code 
7005 (arteriosclerotic heart disease 
(coronary artery disease)) and Diagnostic 
Code 7101 (hypertensive vascular disease 
(hypertension and isolated systolic 
hypertension)) (2005).  Appropriate 
diagnostic testing should be performed 
and discussed in the examination report.  

PTSD

The examiner should determine the extent 
of the veteran's PTSD consistent with 
specific evaluation criteria in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005), the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), and performance of appropriate 
diagnostic testing, to include evaluation 
under the Global Assessment of 
Functioning (GAF) scale.  

The following provisions apply to all C&P 
examinations ordered on remand:

The veteran's claims folder, which should 
include a complete copy of this remand 
order and any additional records obtained 
consistent with the above remand 
directives while this case is in remand 
status, should be reviewed by the 
examiners before issuing the opinions on 
the questions posed above.  The veteran's 
medical and/or psychiatric history as 
documented in the claims folder and as 
revealed during the examinations should 
be discussed in the examination reports 
to the extent necessary to answer the 
inquiries posed above.    

If any examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he or she should so state and explain the 
reasons therefor.  

Associate with the claims folder 
examiners' written examination reports, 
along with reports of any diagnostic 
testing resulting from the examinations.

5.  Thereafter, readjudicate the claim.  
If the decision is adverse to the veteran 
on any disability on appeal, then issue 
an updated Supplemental Statement of the 
Case (SSOC) that includes consideration 
of all pertinent lay and medical evidence 
obtained since the issuance of the last 
SSOC, and give the veteran and his 
accredited representative an appropriate 
amount of time to respond to it.  
Thereafter, the claim should be directed 
to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  
38 C.F.R. § 3.655 (2005).  

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case as to any issue on appeal.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




_____________________________	
	____________________________
        GEORGE E. GUIDO, JR.			       MICHELLE L. 
NELSEN
       Acting Veterans Law Judge			      Acting 
Veterans Law Judge
Board of Veterans' Appeals			Board of Veterans' 
Appeals



____________________________
CONSTANCE B. TOBIAS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


